Title: Thomas Jefferson to Hutchins G. Burton, 28 February 1817
From: Jefferson, Thomas
To: Burton, Hutchins Gordon


          
            Dear Sir
            Monticello Feb. 28. 17.
          
          Your favor of the 4th was recieved yesterday evening only; and I hasten to return my thanks for the trouble you have in endeavoring to procure me some of the Scupernong wine. a quarter cask of it would be very desirable; and to be sent to the address of Messrs Gibson and Jefferson  my correspondents at Richmond, which is my only convenient deposit. from thence we have water carriage direct to this place. the difficulty is thro’ what channel to make the payment, and, the amount being unknown to me, I see no other than that of adding to your trouble that of your drawing on my account on Gibson and Jefferson in favor of the person who furnishes & forwards the wine. I will immediately write to them to honor your draught. this as to the present. but that I may be enabled to procure supplies hereafter I must   pray you to have the goodness to place me in correspondence with the person who makes the best crop of the wine. if you will be so good as to send me his name and address, and prepare him by letter for hearing from me, he and I can settle the channel of conveying the wines, and making payment to our mutual convenience. I understand the wine is made in the neighborhood of Albemarle sound, in which case he has possibly a correspondent at Norfolk, who with mine at Richmond can transact between us whatever is necessary. this will shorten the business and relieve you from the trouble of a more circuitous communication. I pray you to be assured of my due sense of your kindness and of my great respect & esteem.
          Th: Jefferson
        